Westergaard.com, Inc. Chendai Andou Industry Park, Jinjiang, Quanzhou, Fujian, China 362211 086-13808527788 March 22, 2011 John Reynolds Assistant Director, U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Westergaard.com, Inc. Form 8-K Filed February 11, 2011 File No. 000-29761 Dear Mr. Reynolds: We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated March 7, 2011 related to the Company’s Form 8-K filed on February 11, 2011. Please accept this correspondence as a request for an extension of an additional ten (10) business days while we complete our audit for our fiscal year ended December 31, 2010 and adequately respond to all the comments. Thank you for your attention to this matter. Sincerely, /s/ Ding Jinbiao Ding Jinbiao President and Chief Executive Officer
